Per Curiam.
This is a petition for certiorari to review the action of the city council of the city of Warwick in *415enacting a zoning ordinance prohibiting automotive business uses in a general business district unless a subdistrict confined to those uses is designated by the city council within such district.
Walter I. Sundlun, for petitioners.
Ralph T. Lewis, Jr., City Solicitor, Robert H. Breslin, Jr., Donald P. Ryan, Ass’t City Solicitors, for respondents.
We issued the writ and respondents complied therewith, but since the petitioners by our opinion filed this day in Morin v. Zoning Board of Review, 89 R. I. 406, have obtained the relief they sought it is unnecessary to consider the instant petition.
The petition for certiorari is therefore dismissed and the writ heretofore issued is quashed.